PER CURIAM.
In an opinion filed February 23,1977, this court vacated the order of criminal contempt and remanded the case for the limited purpose of affording the District Court an opportunity to supply a certificate in accordance with Fed.R.Crim.P. 42(a). Jurisdiction was retained in this court with respect to the conviction of Joseph Herbert Mars for contempt.
On March 7,1977, the District Judge filed a certificate pursuant to Rule 42(a), certifying that Mars, in the presence of the court, engaged in conduct constituting criminal contempt in that he knowingly and intentionally refused to follow an order when repeatedly requested to do so, even though he was informed of his rights, and informed that refusal to comply would constitute criminal contempt. The certificate filed with this court recited the facts constituting contempt, was signed by the District Judge and entered of record.
Accordingly, the action of this court vacating the conviction of Joseph Herbert Mars for criminal contempt is set aside and the conviction for criminal contempt is affirmed.